Exhibit McCLATCHY REPORTS GROWTH IN FOURTH QUARTER 2009 EARNINGS · Operating cash flow increased $23.1 million, or 19.8% from fourth quarter 2008 excluding restructuring-related charges · Cash expenses were down by 28.5% from fourth quarter 2008 excluding restructuring-related charges · Improving revenue trends continue into 2010 · Takes $26.3 million non-cash impairment charge on the value of the Miami land held for sale SACRAMENTO, Calif., Jan. 27, 2010 – The McClatchy Company (NYSE-MNI) today reported net income from continuing operations in the fourth quarter of 2009 of $32.4 million, or 38 cents per share, compared to a loss of $20.4 million, or 25 cents per share, in the 2008 quarter. Adjusted earnings from continuing operations(1) were $49.6 million, or 59 cents per share, in the fourth quarter of 2009 after excluding the unusual items discussed below, compared to $21.8 million, or 26 cents per share, reported in the fourth quarter of 2008.Total net income including discontinued operations was $25.8 million, or 30 cents per share in the fourth quarter of 2009 compared to a net loss of $27.0 million, or 33 cents per share in the 2008 fourth quarter. Unusual items affecting the fourth-quarter results from continuing operations in each year are discussed below and are included in adjusted earnings from continuing operations.(1) Revenues in the fourth quarter of 2009 were $393.2 million, down 16.5% from the fourth quarter of 2008.Advertising revenues were $308.7 million, down 20.5% from 2008, and circulation revenues were $71.4 million, up 6.6%.Online advertising revenues grew 14.9% in the fourth quarter of 2009 and were 15.8% of total advertising revenues compared to 10.9% of total advertising revenues in the fourth quarter of 2008. Cash expenses, excluding severance associated with restructuring plans, declined $100.8 million, or 28.5% from the 2008 quarter.Operating cash flow, a non-GAAP measure, was $139.9 million, up 19.8% (non-GAAP measurements are discussed below). Full Year Results: Income from continuing operations for 2009 was $60.3 million, or 72 cents per share, and was affected by the impact of the unusual items discussed below. Adjusted earnings from continuing operations(1) were $60.6 million, or 72 cents per share, in 2009.Total net income including discontinued operations was $54.1 million, or 65 cents per share, in Income from continuing operations for 2008 was $2.8 million, or three cents per share, and was affected by the impact of the unusual items discussed below. Adjusted earnings from continuing operations (1) were $55.4 million, or 67 cents per share, in 2008.Total net loss including discontinued operations was $4.0 million, or five cents per share, in 2008. 1 Revenues in 2009 were down 22.6% to $1.5 billion compared to $1.9 billion in 2008.Advertising revenues in 2009 totaled $1.1 billion, down 27.1%, and circulation revenues were $278.3 million, up 4.8%. Management’s Comments: Commenting on McClatchy’s results, Gary Pruitt, chairman and chief executive officer, said, “We were pleased to see 2009 end on a more positive note. The advertising revenue trend improvement in October and November continued into December. Ad revenues, which were down 28.1% year-over-year in the third quarter, declined 25.9% in October, 19.6% in November and 14.9% in December. Importantly, we reported strong growth in our digital advertising revenues, up 14.9% in the fourth quarter compared to 2008. “We’re seeing some evidence of a recovery in classified advertising. It’s typically the first area of our business to suffer in a downturn – and also the first to rebound when the economy improves. Importantly, the improvement in the rate of decline is consistent across all regions and categories of classified advertising, both in print and online advertising. “Our transition to a successful hybrid print and online company continues to advance.
